DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 5-9, 11, 13-15, 17-22, 24, 26, 34-45, and 74) and species (SEQ ID NO: 2323 and 820) in the reply filed on 8/15/22 is acknowledged.
SEQ ID NOs: 2318-2321 and 2324-2327 and SEQ ID NOs: 815-818 and 821-824 are examined with the elected species.
Claims 46, 51, 53, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/15/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11, 13-15, 19, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al. (US 20070039072).  ‘072 teaches functional and hyper-functional siRNA having 19 nucleotides in length.  Several tables, including Tables XII, XIII, XIV, and XV contain these siRNA molecules (pages 30 and 96-97).  One siRNA is SEQ ID NO: 38,418 having 18 contiguous nucleotides of SEQ ID NO: 2323.  The nucleotides can be ribonucleotide or a deoxyribonucleotide or modified forms thereof (page 7).  The modifications include 2’-position sugar modifications and an phosphorothioate linkage.  The siRNA can be in a pharmaceutical composition comprising a pharmaceutically acceptable carrier (page 6).

Claims 1, 2, 5, 6, 8, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saetrom (US 20180305689).  ‘689 teaches a SARNA composition having SEQ ID NO: 2327 and a complementary sequence of SEQ ID NO: 2327 and a pharmaceutical acceptable carrier.  See SEQ ID NO: 1433966 and 1433967.
SEQ ID NO:2327           1 UUGAUACUCCUUGGUCAUG 19
                           |||||||||||||||||||
SEQIDNO:1433966          1 UUGAUACUCCUUGGUCAUG 19



Allowable Subject Matter
Claims 17, 18, 20-22, 24, 26, 35-44, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 1587408 teaches an antisense oligonucleotide having 19 nucleotides of SEQ ID NO: 2318 (SEQ ID NO: 4).  See English translation of ‘408, pages 1-11.  However, the reference does not teach or make obvious using the oligonucleotide in a RNAi agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635